t c memo united_states tax_court benjamin b and dorina micorescu petitioners v commissioner of internal revenue respondent docket no filed date douglas g miller for petitioners ann m murphy for respondent memorandum opinion dean special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined deficiencies in petitioners' federal income taxes for 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the years and in the amounts of dollar_figure dollar_figure and dollar_figure respectively after concessions by the parties the issues for decision are whether petitioners are entitled to exclude from income the receipt of certain payments for adult foster home care and whether adult foster home care business_expenses were correctly allocated by respondent to nonexempt adult foster home care income many of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference petitioners resided in portland oregon at the time they filed their petition in this case background during the years and petitioners were in the trade_or_business of providing adult foster home care for individuals in portland oregon petitioners were licensed by the multnomah county aging services division asd as level iii adult foster home providers and were subject_to multnomah county administrative rules asd is an instrumentality of the state of oregon that acts as a 2the parties agree on the amount of other expenses that is deductible by petitioners the parties agree that certain of petitioners' claimed expenses related to their adult foster home are subject_to the rules of sec_280a social service agency responsible for providing various services to individuals including determining eligibility for and case management in medicaid3 for elderly persons the state of oregon has applied for and received waivers from the federal health care financing administration that allow it to use medicaid funds intended for nursing facility care to provide community-based care services to nursing facility eligible individuals the state of oregon provides health care for elderly medicaid-eligible individuals including long-term adult foster care services the state also contracts with health care providers to supply a variety of necessary services including adult foster care during the years at issue asd was a party to an interagency partnership_agreement partnership_agreement with providence elderplace a division of shared services of the sisters of providence elderplace elderplace is not an agency of a state or of a political_subdivision of a state it is a state of oregon medicaid service 3medicaid is a state-administered program jointly funded by state and federal governments under tit xix of the social_security act amendments of ssa publaw_89_97 79_stat_286 current version pincite u s c secs 1396-1396v it provides medical assistance for certain low-income people who meet specific eligibility criteria medicare is federal health insurance for the aged and disabled under tit xviii of the ssa secs stat current version pincite u s c secs 1395-1395ggg supp iii provider a sec_501 health_maintenance_organization providing long-term care to the elderly funded through medicaid and medicare payments elderplace is part of a demonstration project the purpose of which is to determine whether a private concern can provide the same services as medicaid and medicare at less cost in government funds although about percent of elderplace enrollees are medicaid eligible elderplace also has clients who are not medicaid eligible and clients who are not referred by the state under the partnership_agreement asd and elderplace work together to address the needs of older adults in multnomah county the partnership_agreement provides that persons who elect to participate in the elderplace program must agree to receive all their health and long-term care services exclusively from 4the elderplace program operates under provisions that allow states at their option to seek a federal waiver of certain medicaid and medicare requirements in order to underwrite adult foster home care at a rate cheaper than that for the institutional care that they would otherwise need the provisions had their inception with the on lok program see social_security amendments of publaw_98_21 sec c 97_stat_65 amended by a consolidated omnibus budget reconciliation act of publaw_99_272 sec 100_stat_82 b omnibus budget reconciliation act of publaw_99_509 sec b 100_stat_1874 c omnibus budget reconciliation act of publaw_100_203 sec b g 101_stat_1330 and and d balanced budget act of publaw_105_33 sec 111_stat_251 codified pincite u s c sec 1395eee supp iii as the programs of all-inclusive care for the elderly pace elderplace elderplace assumes the full cost for all services provided in return elderplace receives a payment monthly from medicare and medicaid for providing the full range of medical social and long-term care services that the participants need the amount of such payments is based on the number of participants served under the partnership_agreement asd retains responsibility for screening and intake of elderly individuals as part of its screening and intake of older adults for long-term care services asd agrees to consider elderplace as one of the options available to the older adult asd will continue to determine eligibility for medicaid services and will screen persons for medicaid-waivered services to determine whether they are eligible for the elderplace program under the partnership_agreement asd also remains responsible for protective services protecting the elderly against abuse neglect exploitation and abandonment but for the above-named purposes individuals choosing to enroll in the elderplace program are removed from the asd case management system and put into the elderplace system elderplace case management activities include developing a care plan for the enrollee that takes into consideration the enrollee's need of transportation medical equipment supplies medications and therapies the state of oregon and elderplace entered into a series of contracts between and in order to carry out the objectives of the partnership_agreement pursuant to the contracts with the state of oregon elderplace provided health services and to those in need personal services like assistance with bathing grooming and eating these services were supplied through adult foster care home providers such as petitioners with whom elderplace contracted in turn elderplace paid adult foster care home operators out of the funds paid to it by the state of oregon adult foster home operators who elected to care for residents enrolled in the elderplace program received payments negotiated separately with each homeowner based on the level of service each would provide elderplace did not however pay for room and board at adult foster homes room and board payments were the responsibility of the enrollee or the enrollee's representative and were paid at a rate determined by a schedule set by the state of oregon if an elderly_person chose to enroll in the elderplace program and foster care was appropriate elderplace assisted in locating adult foster care homes that have the capacity to meet their care needs and also have vacancies elderplace supplied transportation to the enrollee or his representative to look at different foster homes elderplace advised the enrollee or his representative as to whether one foster home would be better than another for the particular enrollee based upon that enrollee's needs once a decision was made identifying the foster home in which the enrollee wanted to live elderplace negotiated the enrollee's payment rate with the foster home operator of the selected home during each of the years and petitioners provided adult foster care to several persons in their home all of the residents had attained the age of petitioners received adult foster_care_payments for the individuals from various sources from their residents or their representatives in some cases from the state of oregon and in other cases from elderplace on their federal_income_tax returns for through petitioners reported certain income and deductions from adult foster care on schedule c petitioners did not report as income amounts received from the state of oregon or from elderplace on their return for petitioners reported exclusions of state and elderplace payments from income and made a separate adjustment for expenses attributable to nontaxable income respondent examined petitioners' returns and determined that petitioners improperly excluded self-employment_income received from elderplace in the amounts of dollar_figure dollar_figure and dollar_figure for the years and respectively and are entitled to claim additional business_expenses associated with the income that was allocated under sec_265 discussion the parties agree that payments petitioners received directly from residents or their representatives are taxable and that payments petitioners received for residents placed in their home directly by the state of oregon are tax exempt under sec_131 the parties disagree about whether payments petitioners received from elderplace are exempt from tax under sec_131 and the proper allocation of expenses to exempt and nonexempt_income under sec_265 sec_131 foster_care_payments sec_131 provides that gross_income shall not include qualified_foster_care_payments a qualified_foster_care_payment as described in sec_131 is any amount a which is paid_by a state or political_subdivision thereof or by a placement agency which is described in sec_501 and exempt from tax under sec_501 and b which is-- i paid to the foster care provider for caring for a qualified_foster_individual in the foster care provider's home or ii a difficulty of care payment 5difficulty of care payments as described in sec_131 are not at issue in this case a qualified_foster_individual is described in sec_131 as any individual living in a foster family home in which the individual was placed by a an agency of a state or political_subdivision thereof or b in the case of an individual who has not attained age an organization which is licensed by a state or political_subdivision thereof as a placement agency and which is described in sec_501 and exempt from tax under sec_501 petitioners argue that the payments to them by elderplace are excluded from income under sec_131 because they are qualified_foster_care_payments even though the check to the petitioners is made by providence elderplace petitioners contend that the payments indirectly are from the state of oregon petitioners argue further that the legislative_history of sec_131 and the intent of congress in enacting it was that a payment by an intermediary such as elderplace made out of state funds that a state has an obligation to provide meets the requirements of sec_131 respondent contends that the elderplace payments to petitioners are includable in gross_income because the payments are not qualified_foster_care_payments they are not qualified_foster_care_payments maintains respondent because the elderplace payments were not paid to petitioners for caring for qualified foster individuals respondent points to the definition of a qualified_foster_individual in sec_131 as an individual living in a foster family home who was placed there by an agency of a state or political_subdivision thereof since elderplace not an agency of a state or political_subdivision thereof placed its enrollees with petitioners the enrollees are not qualified foster individuals argues respondent respondent concludes that the elderplace payments to petitioners do not meet the stated requirements qualified_foster_individual the amounts in question can be qualified_foster_care_payments only if they were paid to petitioners as foster care providers for qualified foster individuals sec_131 see supra note therefore the focus of our analysis will be to decide whether elderplace enrollees in petitioners' home were qualified foster individuals to be a qualified_foster_individual an individual in a foster home who has attained age must have been placed by an agency of a state or political_subdivision thereof sec_131 if elderplace enrollees were not placed by an agency of a state or political_subdivision thereof into petitioners' foster home they are not qualified foster individuals placed by a state_agency petitioners deny that elderplace enrollees were placed by elderplace in their care according to petitioners none of the witnesses at trial gave any testimony that the elderplace program placed individuals in foster homes petitioners further contend that the phrase placed by in sec_131 has no definition in the internal_revenue_code or regulations no legal definition in case law and no definition in oregon state statutes administrative rules or local county rules or ordinances the words place or placement have petitioners allege no customary meaning to those who are closely involved in adult foster care without a working definition of the word petitioners nonetheless argue that the elderly enrollees of the elderplace program were placed in their care not by elderplace but by the actions of a government agency albeit indirectly petitioners urge us to examine the legislative_history of sec_131 to confirm their view respondent replies that to be a qualified_foster_individual the plain language of sec_131 requires that individuals who have attained the age of must be placed by an agency of a state or political_subdivision thereof since elderplace and not an agency of the state or political_subdivision thereof placed in the common usage of the term its enrollees with petitioners respondent maintains that the requirements of sec_131 were not met in petitioners' case plain meaning the starting point for the interpretation of a statute is the language itself 447_us_102 832_f2d_1062 9th cir if the language of the statute is plain clear and unambiguous 'the sole function of the courts is to enforce it according to its terms ' 489_us_235 quoting 242_us_470 the court must assume that the legislative purpose of the statute is expressed in the ordinary meaning of the words used 456_us_63 369_us_1 103_tc_140 affd 71_f3d_808 11th cir where there is a conflict in inferences between the language of the statute and the legislative_history the language of the statute generally prevails in re 847_f2d_549 9th cir 83_tc_742 the common meaning of the verb to place is to distribute in an orderly manner arrange a to put in or as if in a particular place set b to present for consideration a question placed before the group c to put in a particular state a performer under contract d to direct to a desired spot to find a place as a home or employment for webster's ninth new collegiate dictionary examining the record in light of the common meaning of the verb to place we find that elderplace indeed placed elderly individuals in petitioners' foster home petitioners called as a witness mr donald m keister director of elderplace and former deputy director of asd mr keister testified that an individual who decided to enroll in the elderplace program would undergo an assessment to determine his or her needs elderplace for appropriate individuals would then assist in locating adult foster homes provide transportation to view the homes provide advice as to which home might be best for the individual and negotiate with the foster home a price to be paid for the care of the individual on the basis of the latter fact we assume that if a rate satisfactory to elderplace could not be negotiated another home would be located or the individual would terminate enrollment in the elderplace program and attempt to be placed by the state in cross-examination respondent's counsel asked whether elderplace enrollees might ask to move from one foster home to another and mr keister replied that such a situation may arise for a number of reasons he continued to explain so in essence when that happens we go through the same process that i described before placements--you know movement also occurs through you know residential care facilities they also occur to nursing facilities depending upon what the care needs of the individual are respondent called mr jeffrey miller to testify mr miller is employed by the state of oregon as a medicaid policy analyst for the state senior and disabled services division his position involves helping state field offices determine medicaid eligibility for individuals mr miller is familiar with the elderplace program during his testimony the following exchange took place q to your knowledge if a person chooses the elderplace waiver -- a uh-huh q -- is the state ever consulted as to where that person resides in what adult foster care home a we would have taken an application on that individual and in such we would have had the address of the person q okay but does the state at that point decide--if someone is enrolled in elderplace does the state decide where that person resides a no the case management responsibilities would be with elderplace to do that q okay so elderplace would be the placing agency is that correct a they would be the ones making that decision there is additional evidence in the record on the issue of placement during the years at issue elderplace had a form adult foster care contract contract that it used to retain the services of adult foster home care providers elderplace and petitioners used the contract for every elderplace program participant who was referred to petitioners in and part iii of the contract compensation and billing states that the provider petitioners agrees to accept as full compensation the amounts set forth in an attached exhibit to the agreement it is also agreed that each participant placed with the provider shall have his her rate based on his her individual service plan in part viii of the agreement term and termination the parties agree that the placement may be terminated by either the participant the provider or elderplace upon weeks' notice after the first two weeks of the participant's placement the service plan may be terminated by the provider under circumstances enumerated in the agreement no agency of the state or a political_subdivision thereof was a party to the contract between elderplace and petitioners 6under the contract a participant is defined as a person enrolled in the elderplace program the term service plan is defined as the plan determined for each participant placed with the provider emphasis added legislative_history petitioners insist however that individuals placed by elderplace were placed by an entity that had contracted with a state_agency responsible for such matters therefore the individuals placed by elderplace were placed by the state within the meaning of sec_131 petitioners conclude they base their argument on the legislative_history of sec_131 which they claim shows that the use of the phrase placed by in sec_131 merely requires some indirect state action of a government agency for taxable years beginning before date sec_131 provided an exclusion_from_gross_income for certain payments received by foster parents for caring for foster children the tax_reform_act_of_1986 publaw_99_514 section 100_stat_2085 amended sec_131 to extend to certain adult foster_care_payments the exclusion_from_gross_income petitioners point to the language of h conf rept vol ii at ii-838 through ii-839 1986_3_cb_1 which says the conferees intend that this extension of the exclusion to adult foster care is limited to cases of individuals who provide foster care within their own homes to adults who have been placed in their care by an agency of the state or political_subdivision thereof specifically designated as responsible for such function the exclusion does not apply to payments to operators of boarding homes who provide room and board to adults who have not been placed in their care through the actions of a governmental agency responsible for adult foster care petitioners focus on the second sentence of the quoted language specifically that part that says through the actions of a governmental agency responsible for adult foster care emphasis added because the second sentence does not say by an agency of the state or political_subdivision thereof petitioners conclude that state action includes their situation an indirect contractual relationship with the state through the entity with which they contracted petitioners fail however to address the first sentence of the above excerpt that expresses the intent of congress that sec_131 apply only in the case of adults who have been placed in their care by an agency of the state or political_subdivision thereof specifically designated as responsible for such function emphasis added what petitioners want is to interpret one sentence out of context but words and phrases must be interpreted in context rules of statutory construction appropriate to interpreting the language at issue suggest that words are understood by the words associated with them and that a general term following specific terms takes its meaning from the kinds of things denoted by the specific terms 367_us_303 f w 323_us_582 119_f3d_742 9th cir we interpret the phrase state action in the second sentence of the above excerpt to refer to the intent of the first sentence that adults must have been placed by a state_agency specifically designated as responsible for that function our interpretation is further reinforced by referring to sec_131 a qualified_foster_individual is not only one placed by an agency of a state or political_subdivision thereof but may be one also placed by b in the case of an individual who has not attained age an organization which is licensed by a state or political_subdivision thereof as a placement agency and which is described in sec_501 and exempt from tax under sec_501 sec_131 if congress had intended the phrase placed by an agency of a state or political_subdivision thereof contained in sec_131 to include sec_501 entities such as elderplace it could have used language similar to that used in sec_131 petitioners counter with the argument that sec_131 operates to exclude sec_501 organizations from the benefit of sec_131 where there is no state involvement that is where the sec_501 organization does not receive state funds while we are not sure how this bolsters their position we note that the court has already observed that petitioners' interpretation of sec_131 is unsupported see 99_tc_633 where the court said there is no indication in any of the house or senate hearings on the bill or in the reports of either congressional branch that would indicate that a distinction should be made that sec_131 only applies if a tax-exempt agency is state funded we find that the intent of congress as expressed in the pertinent legislative_history comports with the plain meaning of the language in sec_131 the record in this case makes it clear that enrollees in the elderplace program who were in petitioners' foster home were placed by elderplace in the home according to the ordinary use and plain meaning of the verb to place the individuals placed in petitioners' home by elderplace were not qualified foster individuals because they were not placed by an agency of the state or a political_subdivision thereof because the elderplace enrollees were not qualified foster individuals amounts paid to petitioners for providing care for them cannot be qualified_foster_care_payments medicaid policy petitioners further argue that a finding by the court that sec_131 does not cover their payments from elderplace would produce absurd results and that the future of this experimental program would be imperiled the example of absurd results cited by petitioners is the case where a foster home resident elects in and out of the elderplace program thereby rendering payments to the foster care provider taxable or nontaxable depending only upon who is making the payment the state or elderplace petitioners' analysis leads them to an incorrect conclusion in the situation where an individual eligible for adult foster home care elects in and then out of the elderplace program the placement by elderplace is terminated with notice to the provider according to the contract if the state assumes responsibility for care of the individual the state will then place the individual it is placement not payment that would determine the taxability of the payments in petitioners' example we find the example cited by petitioners not to be absurd but merely the intended result of the statute as written by congress see 95_tc_495 affd 12_f3d_1005 10th cir although petitioners assert that tax consequences may negatively affect the medicaid waiver or pace program by placing an additional financial burden on elderplace and petitioners or those similarly situated we are not at liberty to ignore the plain wording of sec_131 the purpose of medicaid is not to financially benefit health care providers but to aid patients 802_f2d_860 6th cir revd on other grounds sub nom 485_us_399 605_f2d_945 6th cir in any event petitioners' policy arguments do not override the terms of an unambiguous statute see in re transcon lines 58_f3d_1432 9th cir in re kelly 841_f2d_908 9th cir we find that amounts received by petitioners from elderplace for adult foster home care are not qualified_foster_care_payments under sec_131 and are includable in gross_income in each of the years at issue in this case expense allocation under sec_265 the parties agree that petitioners incurred and paid certain expenses related to their operation of an adult foster home for all the years involved here the parties also agree that petitioners received payments for providing adult foster home care for individuals some of which are not includable in income pertinent to these facts is sec_265 which provides in part sec_265 general_rule --no deduction shall be allowed for-- expenses --any amount otherwise allowable as a deduction which is allocable to one or more classes of income other than interest whether or not any amount of income of that class or classes is received or accrued wholly exempt from the taxes imposed by this subtitle or any amount otherwise allowable under sec_212 relating to expenses for production_of_income which is allocable to interest whether or not any amount of such interest is received or accrued wholly exempt from the taxes imposed by this subtitle respondent determined that some of the adult foster home care expenses claimed by petitioners are expenses that are allocable to petitioner's tax-exempt_income and are therefore nondeductible petitioner's position is that respondent's method of allocation is wrong having determined that petitioners must include in income the payments received from elderplace respondent argues that petitioners may deduct foster home care expenses only in the same ratio as the ratio of taxable_income to total income petitioners rather than a pro_rata allocation based on taxable and nontaxable income would allocate expenses to three income categories a to adult foster care service income some of which is tax exempt b to room and board income almost all of which is taxable and c to income related to both service and room and board petitioners characterize mortgage interest real_estate_taxes and insurance repairs maintenance depreciation and food expense as room and board expenses petitioners want the court to allocate most room and board expenses to room and board income and almost none of it to service income 7the parties agree that petitioners had a resident mr authur sic armstrong whose room and board was paid_by the oregon department of veterans' affairs in and and is tax exempt under sec_1_265-1 income_tax regs the term class of exempt_income as that term is used in sec_265 means any class of income wholly excluded from gross_income or wholly exempt from tax allowable expenses directly allocable to any class of exempt_income shall be allocated thereto and expenses directly allocable to any class of nonexempt_income shall be likewise allocated thereto where an expense is indirectly allocable to both a class of nonexempt_income and a class of exempt_income a reasonable proportion thereof determined in the light of all the facts and circumstances in each case shall be allocated to each sec_1_265-1 income_tax regs the class_of_gross_income for which petitioners' deductions are denied under sec_265 is sec_131 qualified_foster_care_payments in the case of petitioners such payments are for caring for a qualified_foster_individual in the foster care provider's home sec_131 emphasis supplied under oregon state law the term adult foster home means a family home or facility in which residential care is provided for five or fewer adults who are not related to the provider by blood or marriage ore rev stat sec_443 emphasis supplied the term residential care means providing room and board and services that assist the resident in activities_of_daily_living ore rev stat sec_443 emphasis supplied although petitioners were separately paid for room and board for most residents petitioners' exempt and nonexempt foster care income was based on their home ownership in order to qualify as having an adult foster home petitioners must under federal and state law provide the appropriate services in their home and they in fact did so in the years under consideration the expenses for mortgage interest real_estate_taxes insurance repairs and maintenance utilities depreciation and other home expenses were incurred as a result of or incident to their adult foster home activity and their income was derived from the use of their home as an adult foster home there is a direct factual relationship between those expenses and all petitioners' adult foster home care income both taxable and nontaxable we find that petitioners' business_expenses that they have characterized as service expenses room and board expenses and other expenses are related to all of petitioners' adult foster home care income and must be allocated between exempt foster home care income and nonexempt foster home care income we further find that under the facts and circumstances of this case respondent's method of proportional allocation of expenses 8we note that there is no separately_stated room and board amount for petitioners' private pay residents between taxable and nontaxable income is correct see 2_tc_1128 affd 146_f2d_1 8th cir mcfarland v commissioner tcmemo_1992_440 to reflect the foregoing decision will be entered under rule
